


EXHIBIT 10.1
EXECUTION VERSION
CONSENT, WAIVER AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS CONSENT, WAIVER AND THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into this 30th day of June, 2014, by and among
CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation ("Cross Country"), CEJKA
SEARCH, INC., a Delaware corporation ("Cejka"), CROSS COUNTRY EDUCATION, LLC, a
Delaware limited liability company ("Education"), CROSS COUNTRY STAFFING, INC.,
a Delaware corporation and successor by merger to MRA Search, Inc. and MCVT,
Inc. ("Staffing"), MDA HOLDINGS, INC., a Delaware corporation ("MDA"), CROSS
COUNTRY PUBLISHING, LLC, a Delaware limited liability company ("Publishing"),
ASSIGNMENT AMERICA, LLC, a Delaware limited liability company ("Assignment"),
TRAVEL STAFF, LLC, a Delaware limited liability company ("Travel"), LOCAL STAFF,
LLC, a Delaware limited liability company ("Local"), MEDICAL DOCTOR ASSOCIATES,
LLC, a Delaware limited liability company and successor by merger to Allied
Health Group, LLC ("Doctor"), CREDENT VERIFICATION AND LICENSING SERVICES, LLC,
a Delaware limited liability company ("Credent"; together with Cross Country,
Cejka, Education, Staffing, MDA, Publishing, Assignment, Travel, Local and
Doctor, each individually, an "Existing Borrower" and, collectively, "Existing
Borrowers"), and OWS, LLC, a Delaware limited liability company ("New Borrower";
together with Existing Borrowers, each individually, a "Borrower" and,
collectively, "Borrowers"), the financial institutions party hereto as lenders
(collectively, "Lenders"), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders ("Agent").
Recitals:
Existing Borrowers, Agent, and Lenders are parties to a certain Loan and
Security Agreement dated January 9, 2013 as amended by that certain Consent and
First Amendment to Loan and Security Agreement dated December 2, 2013, and as
amended by that certain Second Amendment to Loan and Security Agreement dated
April 29, 2014 (as so amended and as may at any time be further amended,
restated, supplemented or otherwise modified, the "Loan Agreement") pursuant to
which Lenders have made certain revolving credit loans to Borrowers.
Borrowers have informed Agent and Lenders that Cross Country intends to acquire
(the "MSN Acquisition") certain of the assets of MSN Holdco, LLC, a Delaware
limited liability company ("MSNH"), MSN Holding Company, Inc., a Delaware
corporation ("MSNHC"), Medical Staffing Network Healthcare, LLC, a Delaware
limited liability company ("MSN"), and Optimal Workforce Solutions, LLC, a
Delaware limited liability company ("OWS", together with MSNH, MSNHC, and MSN,
collectively, the "Target Company"), including, without limitation, MSN's equity
interests in Intelistaf of Oklahoma, L.L.C., an Oklahoma limited liability
company ("Intelistaf Interests"), which equity interests represent 68% of the
total Intelistaf Interests, in each case, pursuant to the terms of a certain
Asset Purchase Agreement dated June 2, 2014, between Cross Country and Target
Company (together with all other documents, instruments, agreements and
certificates executed and delivered in connection therewith on or before the
date hereof and delivered to Agent and Lenders, collectively, the "MSN Purchase
Documents") for an aggregate cash consideration that is equal to or less than
$48,270,000.
Borrowers have further informed Agent and Lenders that in order to facilitate
the consummation of the MSN Acquisition, Borrowers wish to (i) incur the Second
Lien Debt (as defined below) in the original principal amount of up to
$30,000,000, such Debt to be secured by second priority Liens in Borrowers'
assets




--------------------------------------------------------------------------------




subject to the terms of the Intercreditor Agreement (as defined below) and (ii)
issue the unsecured Subordinated Notes (as defined below) in the original
principal amount of $25,000,000.
Existing Borrowers have informed Agent that they desire for New Borrower to be
joined as a "Borrower" under and pursuant to the Loan Agreement and the other
Loan Documents. New Borrower is executing this Agreement to become a party to
the Loan Agreement and the other Loan Documents.
The consummation of the MSN Acquisition, the incurrence of the Second Lien Debt,
the issuance of the Subordinated Notes and the grant of Liens on the Collateral
to secure the Second Lien Debt, are not permitted under the Loan Agreement.
Borrowers have requested that Agent and Lenders consent to (i) the consummation
of the MSN Acquisition, (ii) the incurrence of the Second Lien Debt, (iii) the
issuance of the Subordinated Notes, and (iv) the grant of Liens to secure the
Second Lien Debt, to the extent such actions would be violative of the Loan
Agreement, and Agent and Lenders are willing to so consent and otherwise to join
New Borrower to the Loan Agreement so as to permit the occurrence of sub-clauses
(i) through (iv) under the Loan Agreement and other Loan Documents and to amend
the Loan Agreement on the terms and subject to the conditions hereof.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement.
2.    Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a)    By deleting the reference to "$65,000,000.00" set forth on the cover page
of the Loan Agreement and by substituting in lieu thereof a reference to
"$85,000,000.00."
(b)    By deleting in their entirety the definitions of "Accounts Formula
Amount", "Distribution", "EBITDA", "Eligible Assignee", "Equities Securities
Issuance", "LC Reserve", "Letter of Credit Subline", "LIBOR", "Revolver
Termination Date", "Trigger Period" and "Trigger Period (FCCR)" contained in
Section 1.1 of the Loan Agreement, and by substituting the following definitions
in lieu thereof:
Accounts Formula Amount: the sum of (a) 85% of the Value of Eligible Billed
Accounts plus (b) the lesser of (i) 85% of the Value of Eligible Unbilled
Accounts and (ii) $18,000,000.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests (other than any payments on
Second Lien Debt not prohibited under Section 10.2.8 or the terms of the
Intercreditor Agreement and payments on the Notes permitted pursuant to the
terms of the Subordination Agreement); or any purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.
EBITDA: for any period, the sum of the following determined on a consolidated
basis, without duplication, for Borrowers and their Subsidiaries in accordance
with GAAP: (a) Net Income for such period plus (b) the sum of the following to
the extent deducted in determining Net Income for such period: (i) the provision
for taxes based on income or profits or utilized in computing net loss, (ii)
Interest Expense, (iii) depreciation expense,

2

--------------------------------------------------------------------------------




(iv) amortization expense, (v) any other non-cash charges (other than any such
non-cash charge to the extent that it represents an accrual of, or reserve for,
cash expenditures in any future period), and (vi) fees and expenses incurred by
Borrowers or any of their Subsidiaries related to the issuance of any additional
Equity Interests or additional Debt, less (c) the sum of all non-cash items
included in Net Income for such period (other than any such non-cash item to the
extent that it will result in the receipt of cash payments in any future period)
plus (d) all fees and expenses incurred by Borrowers or any of their
Subsidiaries during such period with respect to this Agreement and the
transactions contemplated hereby (but excluding in any event fees and expenses
incurred in connection with the Third Amendment and the transactions
contemplated thereby, which are fees and expenses are addressed in clause (g)
below) to the extent such fees are not amortized or capitalized and do not, in
the aggregate, exceed $1,000,000 during the term of this Agreement, plus (e) all
fees and expenses incurred by Borrowers or any of their Subsidiaries during such
period in connection with any Permitted Acquisition, plus (f) all costs incurred
by Borrowers or any of their Subsidiaries during such period in order to
integrate the business acquired through a Permitted Acquisition into the ongoing
operations of Borrowers and their Subsidiaries; provided that in the case of
this clause (f), (x) such costs are incurred during the first 12 months after
such Permitted Acquisition and (y) the amount of such costs do not exceed
$2,000,000 individually for any one Permitted Acquisition and $5,000,000 in the
aggregate for all Permitted Acquisitions during the term of this Agreement
subsequent to the Closing Date, plus (g) all non-recurring legal fees and
expenses, closing fees, syndication fees and arrangement fees incurred prior to
or within two (2) months of the Third Amendment Date in connection with the
closing of the MSN Acquisition, the incurrence of the Second Lien Debt, the
issuance of the Subordinated Notes and the closing of the Third Amendment, in an
aggregate amount under this clause (g) not to exceed $5,000,000 during the term
of this Agreement and only to the extent such fees and expenses are not
amortized or capitalized. For purposes of this Agreement, EBITDA shall be
adjusted on a pro forma basis, in a manner reasonably acceptable to Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions and any Permitted Asset Dispositions during such period, including
any operating expense reductions for such period permitted to be reflected in
financial statements by Regulation S-X under the Exchange Act provided that such
operating expense reductions shall not exceed 10% of EBITDA for such period of
calculation.
Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Borrower Agent
(which approval shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after notice of
the proposed assignment) and Agent, which extends revolving credit facilities of
this type in its ordinary course of business; or (c) during any Event of
Default, any Person acceptable to Agent in its discretion, in each case under
clause (a), (b) or (c), other than a natural person, any Defaulting Lender or
Subsidiary of a Defaulting Lender, or any Person that, upon becoming a Lender,
would constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender.
Equities Securities Issuance: has the meaning given it in Section 5. 3(c).
LC Reserve: the aggregate of all LC Obligations, other than (i) those that have
been Cash Collateralized by Borrowers and (ii) during any period of calculation
from the Third Amendment Date through and including the date 8 Business Days
following the Third Amendment Date, LC Obligations in respect of those Letters
of Credit (the "Primary Letters

3

--------------------------------------------------------------------------------




of Credit") issued on the Third Amendment Date and described on Schedule 1.1(a)
that are duplicative of the Letters of Credit (the "Back-to-Back Letters of
Credit") issued by Issuing Bank on the Third Amendment Date to support letters
of credit issued to the same beneficiaries as those that are beneficiaries under
the Primary Letters of Credit, but only for such time as such Back-to-Back
Letters of Credit remain outstanding.
Letter of Credit Subline: $35,000,000.
LIBOR: the per annum rate of interest (rounded up, if necessary, to the nearest
1/8th of 1%) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to the commencement of an Interest Period, for a term
equivalent to such Interest Period, equal to the London Interbank Offered Rate,
or comparable or successor rate approved by Agent, as published on the
applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided, that any such comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice.
Revolver Termination Date: June 30, 2017.
Trigger Period: the period (a) commencing on (i) the day that an Event of
Default occurs, (ii) Average Availability has been less than the greater of (x)
12.5% of the Loan Cap and (y) $8,250,000 during the immediately preceding 5
Business Days or (iii) Availability is less than $4,000,000 at any time and (b)
continuing until, during the preceding 45 days, no Event of Default has existed
and at all times during such period Availability has been greater than the
greater of (i) 12.5% of the Loan Cap and (ii) $8,250,000.
Trigger Period (FCCR): the period (a) commencing on the day that an Event of
Default occurs or Availability is less than the greater of (i) 12.5% of the Loan
Cap and (ii) $8,250,000 at any time and (b) continuing until, during the
preceding 45 days, no Event of Default has existed and at all times during such
period Availability has been greater than the greater of (i) 12.5% of the Loan
Cap and (ii) $8,250,000.
(c)     By adding the following new definitions to Section 1.1 of the Loan
Agreement in proper alphabetical sequence:
Intelistaf: Intelistaf of Oklahoma, L.L.C., an Oklahoma limited liability
company.
Intelistaf Operating Agreement: that certain Operating Agreement of Intelistaf,
effective as of May 7, 1998 (as amended, restated, supplemented or otherwise
supplemented prior to the Third Amendment Date).
Intercreditor Agreement: that certain Intercreditor Agreement dated June 30,
2014, between Second Lien Agent and Agent, providing for the relative priority
of such parties' Liens in the Collateral.
MSN Acquisition: has the meaning given to such term in the Third Amendment.
MSN Purchase Documents: has the meaning given to such term in the Third
Amendment.

4

--------------------------------------------------------------------------------




Second Lien Agent: has the meaning given to such term in the Intercreditor
Agreement.
Second Lien Debt: has the meaning given to such term in the Intercreditor
Agreement.
Second Lien Lenders: has the meaning given such term in the Intercreditor
Agreement.
Second Lien Loan Agreement: that certain Second Lien Loan and Security Agreement
dated on or about the Third Amendment Date among Second Lien Agent, Second Lien
Lenders and Borrowers, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the Intercreditor Agreement.
Subordinated Creditors: has the meaning given such term in the Subordination
Agreement.
Subordinated Notes: has the meaning given to such term in the Subordination
Agreement.
Subordination Agreement: that certain Debt Subordination Agreement dated June
30, 2014, among Subordinated Creditors, Borrowers and Agent, providing for the
subordination of Subordinated Notes to the Obligations.
Third Amendment: that certain Consent, Waiver and Third Amendment dated June 30,
2014, by and among Borrowers, Lenders and Agent.
Third Amendment Date: June 30, 2014.
(d)    By deleting the amount "$7,500,000" in clause (e)(ii) of the definition
of "Permitted Acquisition" set forth in Section 1.1 of the Loan Agreement, and
by substituting in lieu thereof the amount "$10,000,000".
(e)     By deleting the amount "$10,000,000" in clause (b)(ii) of the definition
of "Permitted Distribution" set forth in Section 1.1 of the Loan Agreement, and
by substituting in lieu thereof the amount "$13,000,000".
(f)     By deleting the amount "$7,500,000" in clause (b)(ii) of the definition
of "Permitted Investment" set forth in Section 1.1 of the Loan Agreement, and by
substituting in lieu thereof the amount "$10,000,000".
(g)     By deleting the definition of "Reserve Percentage" in Section 1.1 of the
Loan Agreement.
(h)    By deleting clause (c) of Section 2.1.7 of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
"(c) increases under this Section do not exceed $25,000,000 in the aggregate
after the Third Amendment Date and no more than four (4) increases are made,"

5

--------------------------------------------------------------------------------




(i)     By adding the following Section 3.7.4 immediately following Section
3.7.3 of the Loan Agreement:
3.7.4 LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if such Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers' receipt of the notice.
(j)    By deleting Section 4.1.1(a) of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:
(a)    Whenever Borrowers desire funding of a Borrowing of Revolver Loans,
Borrower Agent shall give Agent a Notice of Borrowing (unless otherwise waived
by Agent from time to time in its discretion in connection with any auto-funding
cash management services). Such notice must be received by Agent no later than
1:00 p.m. (i) on the Business Day of the requested funding date, in the case of
Base Rate Loans, and (ii) at least three Business Days prior to the requested
funding date, in the case of LIBOR Loans. Notices received after 1:00 p.m. shall
be deemed received on the next Business Day. Each Notice of Borrowing shall be
irrevocable and shall specify (A) the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the
duration of the applicable Interest Period (which shall be deemed to be 30 days
if not specified).
(k)    By deleting Section 4.1.2 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:
4.1.2 Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 2:00 p.m. on the proposed
funding date for Base Rate Loans or by 3:00 p.m. at least two Business Days
before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent such
Lender's Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 3:00 p.m. on the requested funding
date, unless Agent's notice is received after the times provided above, in which
case Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender's
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent,

6

--------------------------------------------------------------------------------




then Borrowers agree to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.
(l)    By deleting Section 5.1 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:


5.1.    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 1:00 p.m. on the due date. Any payment after such time shall be deemed made
on the next Business Day. If any payment under the Loan Documents shall be
stated to be due on a day other than a Business Day, the due date shall be
extended to the next Business Day. Any payment of a LIBOR Loan prior to the end
of its Interest Period shall be accompanied by all amounts due under Section
3.9; provided, that as long as no Event of Default exists, prepayments of LIBOR
Loans may, at the option of Borrower Agent and Agent, be held by Agent as Cash
Collateral and applied to such Loans at the end of their Interest Periods;
provided further, that interest shall continue to accrue on such LIBOR Loans
during such period. Any prepayment of Loans shall be applied first to Base Rate
Loans and then to LIBOR Loans.


(m)    By deleting Section 5.3 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:
(a)    Concurrently with any Permitted Asset Disposition of Equipment, Real
Estate or other Assets (other than Accounts, the Net Proceeds of which are
required to be applied to the Obligations in accordance with, and subject to the
conditions in, Section 5.2), Borrowers shall prepay Loans in an amount equal to
the Net Proceeds of such disposition;


(b)    Concurrently with the receipt of any proceeds of insurance or
condemnation awards paid in respect of any Equipment or Real Estate, Borrowers
shall prepay Loans in an amount equal to such proceeds, subject to Section
8.6.2;
(c)    Concurrently with any issuance of Equity Interests by Cross Country (each
an "Equities Securities Issuance"), Borrowers shall prepay the Loans and other
Obligations in an amount equal to 50% of the net proceeds of such Equities
Securities Issuance; provided, that no such prepayment shall be required with
respect to any Equities Securities Issuance occurring within 150 days of the
Third Amendment Date to the extent the proceeds of such Equities Securities
Issuance are used to prepay the Second Lien Debt in accordance with Section
10.2.8 and the Second Lien Loan Agreement; provided, further, that no such
prepayment shall be required with respect to any other Equities Securities
Issuance after such date if and to the extent such proceeds are required to be
used to prepay Second Lien Debt in accordance with the mandatory prepayment
provisions of the Second Lien Loan Agreement as in effect on the date hereof and
the conditions to such mandatory prepayment set forth in Section 10.2.8 are
satisfied; and
(d)    Concurrently with any issuance of by any Obligor of Debt not otherwise
permitted under Section 10.2.1 (each a "Debt Securities Issuance"), Borrowers
shall prepay the Loans and other Obligations in an amount equal to the net
proceeds of such issuance.

7

--------------------------------------------------------------------------------




(n)    By (i) adding the text "and the Liens of Second Lien Agent" immediately
following the text "subject only to Agent's Liens" in Section 9.1.4 of the Loan
Agreement, and (ii) by deleting the last sentence of Section 9.1.4 of the Loan
Agreement in its entirety and by substituting in lieu thereof the following:
Except as contemplated by the Subordinated Debt Documents (as in effect on the
date hereof and as defined in the Subordination Agreement), there are no
outstanding purchase options, warrants, subscription rights, agreements to issue
or sell, convertible interests, phantom rights or powers of attorney relating to
Equity Interests of any Borrower or Subsidiary..
(o)    By deleting Section 10.1.1(b) of the Loan Agreement in its entirety and
by substituting the following in lieu thereof:
(b)    Reimburse Agent for all charges, costs and expenses of Agent in
connection with examinations of any Obligor's books and records or any other
financial or Collateral matters as Agent deems appropriate, up to (i) one time
per Loan Year if Availability is at all times during such Loan Year in excess of
the greater of 35% of the Loan Cap and $22,500,000, (ii) up to two times per
Loan Year if Availability is at all times during such Loan Year in excess of the
greater of 15% of the Loan Cap and $10,000,000, but less than or equal to the
greater of 35% of the Loan Cap and $22,500,000 at any time during such Loan Year
or (iii) up to three times per Loan Year if Availability is less than or equal
to the greater of 15% of the Loan Cap and $10,000,000 at any time during such
Loan Year; provided, however, that if an examination is initiated during a
Default or Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits.  Borrowers agree to pay
Agent's then standard charges for examination activities, including the standard
charges of Agent's internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.
(p)     By inserting the following new Sections 10.2.1(o) and 10.2.1(p)
immediately after the ";" at the end of Section 10.2.1(n) and by renumbering the
current Section 10.2.1(o) to be Section 10.2.1(q):
(o)    Second Lien Debt in an aggregate principal amount not in excess of
$33,000,000, less the amount of all principal payments made on Second Lien Debt
after the Third Amendment Date, and any Qualified Refinancing thereof pursuant
to the terms of, and as defined in, the Intercreditor Agreement;
(p)    unsecured Subordinated Notes in an aggregate principal amount not in
excess of $25,000,000, less the amount of all principal payments under the
Subordinated Notes after the Third Amendment Date, plus the amount of all
interest thereon that is paid-in-kind by adding such interest to the principal
amount of such Subordinated Notes; and
(q)    By deleting the word "and" at the end of Section 10.2.2(k), by deleting
the "." at the end of Section 10.2.2(l) and inserting in lieu thereof a "; and"
and by inserting a new Section 10.2.2(m) immediately after Section 10.2.2(l) as
follows:
(m)    Liens securing the Second Lien Debt pursuant to the terms of the
Intercreditor Agreement.
(r)    By deleting Section 10.2.4 of the Loan Agreement in its entirety and
substituting the following in lieu thereof:

8

--------------------------------------------------------------------------------




10.2.4.    Distributions; Upstream Payments. (a) Declare or make any
Distributions, except for (i) Upstream Payments, and, in the case of any
Upstream Payment by Intelistaf to Staffing, a pro-rata Distribution made to
Integris Prohealth, Inc., an Oklahoma corporation, in connection with such
Upstream Payment to the extent required by the Intelistaf Operating Agreement
and so long as before and after giving effect to such Distribution, Intelistaf
is Solvent and such Distribution does not violate Applicable Law; (ii) Permitted
Distributions; (iii) cash dividends by a Subsidiary to any other direct or
indirect Subsidiary of Borrowers so long as the proceeds of such dividends are
then subsequently paid, in the form of cash dividends, to such Borrower; and
(iv) the repurchase, redemption, retirement or other acquisition of Equity
Interests of any Borrower or any Subsidiary of any Borrower owned by employees
of such Borrower or any Subsidiary or their assignees, estates and heirs, at a
price not in excess of fair market value determined in good faith by the Board
of Directors of Borrower, in an aggregate amount not to exceed $5,000,000 during
the term of this Agreement; or (b) create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Third Amendment Date as shown on Schedule 9.1.15.


(s)    By deleting Section 10.2.8 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:
10.2.8.     Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); or (b) Borrowed Money (other than the Obligations, Subordinated
Debt and Debt owed by an Obligor or a Subsidiary that is not an Obligor to an
Obligor) prior to its due date under the agreements evidencing such Debt as in
effect on the Closing Date (or as amended thereafter with the consent of Agent);
provided, that Borrowers and their Subsidiaries may make prepayments of Borrowed
Money under this clause (b) (including, without limitation, voluntary
prepayments from equity issuances by Cross Country not otherwise required to be
used to prepay the Obligations) so long as (i) no Default or Event of Default
exists or is caused thereby; (ii) upon giving pro forma effect thereto, Average
Availability for the 45 day period immediately preceding the date of such
prepayment and Availability as of the date of such prepayment is no less than
the greater of (A) 20% of the Loan Cap, and (B) $13,000,000; (iii) the Fixed
Charge Coverage Ratio for the 12 month period ending on the date of the
financial statements most recently required to be delivered pursuant to Section
10.1.2(b), determined on a pro forma basis after giving effect to such
prepayment, is greater than 1:0 to 1:0, whether or not a Trigger Period (FCCR)
exists; (iv) each of the Person making such prepayment and Obligors taken as a
whole is Solvent after giving effect to such prepayment; and (v) such prepayment
does not violate Applicable Law; provided, further, that satisfaction of the
condition in clause (iii) of this sentence shall not be required with respect to
any prepayment of the Second Lien Debt within 150 days of the Third Amendment
Date from proceeds of an Equities Securities Issuance by Cross Country. For the
avoidance of doubt, notwithstanding anything else herein to the contrary, the
conversion of the Subordinated Notes to common equity of Borrower in accordance
with the terms of the Subordinated Debt Documents (as defined in the
Subordination Agreement) as in effect on the date hereof, shall be permitted.

9

--------------------------------------------------------------------------------




(t)    By deleting Section 12.10.1 of the Loan Agreement in its entirety and by
substituting the following in lieu thereof:
12.10.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified herein or if payment is due
on demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 3:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Secured Party shall
be made by wire transfer, in the type of funds received by Agent. Any such
payment shall be subject to Agent's right of offset for any amounts due from
such payee under the Loan Documents.
(u)     By deleting clause (b) of Section 12.2.1 of the Loan Agreement in its
entirety and by substituting the following in lieu thereof:
"(b) that is the subject of an Asset Disposition which Borrowers certify in
writing to Agent is a Permitted Asset Disposition or a Lien which Borrowers
certify is a Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry) (it being
understood that Agent may release any Subsidiary from its obligations under this
Agreement and the other Loan Documents in connection with the sale of such
Subsidiary pursuant to a Permitted Asset Disposition);"
(v)    By deleting the Schedules to the Loan Agreement in their entirety and by
substituting the Schedules attached hereto in lieu thereof.
3.    Consent to MSN Acquisition. Subject to the satisfaction of the conditions
set forth in Section 11 hereof and so long as no Default or Event of Default
exists on the date of the MSN Acquisition or would exist immediately after
giving effect thereto, Agent and Lenders waive compliance with Section 10.2.5 of
the Loan Agreement to the extent necessary to permit to the MSN Acquisition
pursuant to the MSN Purchase Documents.
4.    Limited Waiver Regarding Intelistaf.
(a)    Pursuant to the requirements of Section 10.1.10 of the Loan Agreement,
any new Subsidiary acquired by Borrowers is required to guaranty the Obligations
in a manner satisfactory to Agent ("Future Subsidiary Requirement "). Borrowers
have requested a waiver of the Future Subsidiary Requirement with respect to the
acquisition of Intelistaf pursuant to the terms of the MSN Purchase Documents.
(b)     Subject to the satisfaction of the conditions set forth in Section 12
hereof, Agent hereby waives, pursuant to Section 10.1.10 and Section 14.1 of the
Loan Agreement, the Future Subsidiary Requirement solely with respect to
Intelistaf.
5.    Joinder of New Borrower.
(a)     Addition of New Borrower.     By its execution and delivery of this
Agreement, New Borrower (a) acknowledges and agrees that, as of the Third
Amendment Date (as such term is defined in the Loan Agreement, as amended by
this Agreement), it is a "Borrower" under the Loan Agreement and each of the
other Loan Documents with the same force and effect as if originally named
therein as a "Borrower," (b) covenants with Agent and Lenders that it will
observe and perform the terms and provisions of the Loan

10

--------------------------------------------------------------------------------




Agreement and each other Loan Document applicable to a "Borrower" to the same
extent as if it were an original party thereto, and (c) confirms that it has
received a copy of the Loan Agreement and the other Loan Documents. The parties
hereto agree that each reference in the Loan Agreement and the other Loan
Documents to "Borrower," "Borrowers," or terms of similar import shall be deemed
to include, without limitation, New Borrower.
(b)    Joint and Several Liability. New Borrower acknowledges that it has
requested Agent and Lenders to extend financial accommodations to it and to
Existing Borrowers on a combined basis in accordance with the provisions of the
Loan Agreement, as hereby amended. In accordance with the terms of the Loan
Agreement, New Borrower acknowledges and agrees that, as of the Third Amendment
Date (as such term is defined in the Loan Agreement, as amended by this
Agreement), it shall be jointly and severally liable for any and all Loans and
other Obligations heretofore or hereafter made or extended by Agent and Lenders
to any and all of Existing Borrowers and for all interest, fees and other
charges payable in connection therewith.
(c)    Grant of Security Interest. To secure the prompt payment and performance
of all Obligations, New Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such New Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including those shown on Schedule 9.1.16 of
the Loan Agreement;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

11

--------------------------------------------------------------------------------




(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding anything to the contrary in this Amendment, this Amendment shall
not constitute a grant of a security interest in (a) any vehicle or any other
property covered by a certificate of title or ownership, whether now owned or
hereafter acquired; (b) any voting Equity Interests issued by any Foreign
Subsidiary in excess of 65% of all of the voting Equity Interests of such
Foreign Subsidiary; (c) any Obligor's right, title or interest in any lease,
license, contract or agreement to which such Obligor is a party or any of its
right, title or interest thereunder to the extent, but only to the extent, that
such a grant would, under the terms of such lease, license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favor of or require the consent of any other party thereto
(other than an Obligor), any lease, license, contract or agreement to which such
Obligor is a party (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); (d) assets to the extent the
granting of a security interest therein would be prohibited or restricted by
Applicable Law, rule or regulation (including any requirement to obtain the
consent of any Governmental Authority); (e) Excluded Deposit Accounts; (f) any
governmental licenses or State or local franchises, charters or authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby, after giving effect to the
applicable anti-assignment provisions of the UCC notwithstanding such
prohibition or restriction; (g) those assets as to which Agent and Borrowers
reasonably agree in writing that the cost, difficulty, burden or consequences of
obtaining or perfecting a security interest in such assets are excessive in
relation to the benefit to Lenders of the security to be afforded thereby; and
(h) any United States "intent to use" trademark application or intent-to-use
service mark application filed pursuant to Section 1(b) of the Lanham Act, to
the extent that and during any period that the grant of a security interest
therein would impair the validity or enforceability of, or render void or
voidable or result in the cancellation of the applicable Obligor's right, title
or interest therein or any trademark or service mark issued as a result of such
application under applicable federal law, after which period such application
shall be automatically subject to the security interest granted herein and
deemed to be included in the Collateral (the assets described in clauses (a)
through (h) above, collectively, the "Excluded Assets"); provided that such
exclusions shall not apply to the proceeds (including, without limitation,
proceeds from the sale or disposition) of any of the foregoing property and such
proceeds shall be included in the Collateral.
6.    Consent Regarding Intercreditor Agreement and Subordination Agreement.
Each Lender hereby consents to Agent entering into the Intercreditor Agreement
and the Subordination Agreement and agrees to be bound by the terms of such
agreements, as amended, restated, supplemented or otherwise modified from time
to time with the consent of Required Lenders.
7.    Ratification and Reaffirmation. Each Borrower (including New Borrower)
hereby ratifies and reaffirms the Obligations, each of the Loan Documents and
all of such Borrower's covenants, duties, indebtedness and liabilities under the
Loan Documents.
8.    Acknowledgments and Stipulations. Each Borrower (including New Borrower)
consents to New Borrower’s becoming a "Borrower" under the Loan Agreement and
the other Loan Documents and acknowledges and stipulates that the Loan Agreement
and the other Loan Documents executed by such Borrower are legal, valid and
binding obligations of such Borrower that are enforceable against such Borrower
in accordance with the terms thereof (except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally); all of the Obligations are owing and payable without defense,
offset or counterclaim (and to the extent there exists any such defense, offset
or

12

--------------------------------------------------------------------------------




counterclaim on the date hereof, the same is hereby waived by such Borrower);
the security interests and liens granted by such Borrower in favor of Agent, for
the benefit of Secured Parties, are duly perfected, first priority security
interests and liens, subject only to Permitted Liens that, pursuant to the Loan
Agreement, are expressly allowed to have priority over Agent's Liens; on and as
of the close of business on June 27, 2014, (i) the unpaid principal amount of
the Revolver Loans totaled $11,500,000 and (ii) the issued and outstanding
Letters of Credit totaled $11,399,096.
9.    Representations and Warranties. Each Borrower (including New Borrower)
represents and warrants to Agents and Lenders, to induce Agents and Lenders to
enter into this Amendment, that no Default or Event of Default exists on the
date hereof; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate action on the part of such Borrower
and this Amendment has been duly executed and delivered by such Borrower; and
all of the representations and warranties made by such Borrower in the Loan
Agreement are true and correct in all material respects on and as of the date
hereof (except for representations and warranties that expressly relate to an
earlier date, in which case such representation or warranty was true and correct
in all material respects as of such earlier date).
10.    Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to "this Agreement," "hereunder," or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment and each reference to "Borrowers" in any Loan Document shall
mean each Existing Borrower and New Borrower, collectively, and each reference
to a "Borrower" shall mean any one of the foregoing Borrowers..
11.    Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
12.    Conditions Precedent. The effectiveness of the amendments, consents and
waivers contained in Sections 2, 3 4 and 5 hereof are subject to the
satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Agent and Lenders, unless satisfaction thereof is
specifically waived in writing by Agent:
(i)
Agent shall have received a duly executed counterpart to this Amendment from
each Borrower;

(ii)
Agent shall have received a duly executed Revolver Note (or an amendment and
restatement of an existing Revolver Note) for each Lender who so requests;

(iii)
Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor's jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor's jurisdiction of organization and each
jurisdiction where such Obligor's conduct of business or ownership of Property
necessitates qualification;

(iv)
Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor's Organic Documents
are true and complete, and in full force and effect, without amendment; (ii)
that an attached copy of resolutions authorizing execution and delivery of the
Third Amendment is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to the Third Amendment; and


13

--------------------------------------------------------------------------------




(iii) to the title, name and signature of each Person authorized to sign the
Third Amendment and related documents;
(v)
Agent shall have received a Borrowing Base Certificate dated as of May 31, 2014,
giving pro forma effect to the transactions contemplated by this Amendment, and
the payment by Borrowers of all fees and expenses referenced in Section 12
hereof and such Borrowing Base Certificate shall demonstrate that Borrowers have
Availability of at least $15,000,000 after giving pro forma effect to such
transactions and payments;

(vi)
Borrowers shall have taken all actions deemed necessary by Agent to cause Agent
and Lenders to have a first priority Lien against all personal property acquired
pursuant to the MSN Acquisition (including, without limitation, all personal
property that is subject to a certificate of title), subject only to Permitted
Liens;

(vii)
Agent shall have received updated evidences of property insurance to include all
new Collateral locations as a result of the MSN Acquisition;

(viii)
There has been no material adverse change, in the opinion of Agent, in the
business, assets, properties, liabilities, operations or condition of Borrowers
or the Target Company, in each case, taken as a whole;

(ix)
Agent shall have received true, correct and complete copies (certified by a
Senior Officer of Borrowers) of the executed Asset Purchase Agreement dated June
2, 2014 (with all schedules and exhibits thereto) and all other material
agreements executed in connection with the MSN Acquisition, and all amendments
and modifications thereto and evidence that the MSN Acquisition will be
consummated upon funding of the Loans on the Third Amendment Date (such evidence
may take the form of a certificate from a Senior Officer of the Borrowers);

(x)
Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of each Borrower
certifying that, both before and after giving pro forma effect to the MSN
Acquisition, and (i) the Obligors taken as a whole, are Solvent; (ii) no Default
or Event of Default exists;

(xi)
Agent shall have received from Borrowers (a) evidence that Borrowers have
received all government, shareholder and third party consents (including
Hart-Scott-Rodino clearance) deemed necessary or appropriate by Agent in
connection with the MSN Acquisition, (b) copies of such legal opinions in
connection with the MSN Acquisition as Agent deems appropriate, which shall be
addressed to Agent and Lenders (or expressly state that Agent and Lenders may
rely thereon), (c) full monthly consolidated projections of Borrowers and the
Target Company, for the twelve (12) full fiscal months following the MSN
Acquisition, which projections shall include a detailed analysis of projected
realization of the outlined synergies, (d) a pro forma balance sheet of
Borrowers dated as of May 31, 2014 and giving effect to the MSN Acquisition, the
incurrence of the Second Lien Debt, the issuance of the Subordinated Notes and
the funding of the Loans on the Third Amendment Date, which balance sheet shall
reflect no material changes from the most recent pro forma balance sheet of
Borrowers and the Target Company previously delivered to Agent, (e) satisfactory
evidence that all lienholders of record received proper notice of the section
363 sale motion and notice of hearing on such motion in connection with the sale
of assets by the debtors in the matter styled In re Medical Staffing Network
Holdings, Inc., et al., Case No. 10-29101-


14

--------------------------------------------------------------------------------




EPK (jointly administered), United States Bankruptcy Court, Southern District of
Florida; and (f) satisfactory evidence of the release by General Electric
Capital Corporation, as agent, of all of its liens upon and security interests
in the assets of the Target Company that are being sold pursuant to the MSN
Purchase Documents;
(xii)
There shall exist no action, suit, investigation, litigation, or proceeding
pending or, to the Borrowers' knowledge, threatened in any court or before any
arbitrator or governmental instrumentality that in Agent's judgment (a) could
reasonably be expected to have a material adverse effect on Borrowers' assets,
liabilities, business, financial condition, business prospects, or results of
operations or which could impair Borrowers' ability to perform satisfactorily
under the Loan Agreement, or (b) could reasonably be expected to materially and
adversely affect the Loan Agreement or the transactions contemplated thereby;

(xiii)
Agent shall have received true, correct and complete copies (certified by a
Senior Officer of Borrowers) of (i) all loan documents evidencing or, executed
and delivered in connection with the issuance of the Second Lien Debt and (ii)
the Subordinated Notes, each on terms and conditions satisfactory to Agent, and
evidence that the Second Lien Debt will be funded and the Subordinated Notes
will be issued contemporaneously with the closing of the Third Amendment;

(xiv)
Agent shall have received a duly executed counterpart of each of the
Intercreditor Agreement and the Subordination Agreement from each party thereto;

(xv)
Agent shall have received an executed counterpart of a Second Amendment to
Equity Pledge Agreement dated the date hereof, among Borrowers and Agent,
pursuant to which Borrowers agree to pledge the Intelistaf Interests;

(xvi)
Agent shall have received an executed counterpart of (a) a First Amendment to
Trademark Security Agreement dated the date hereof, among Cejka and Agent, (b) a
Trademark Security Agreement dated the date hereof, among New Borrower and
Agent, (c) a Trademark Security Agreement dated the date hereof, among Doctor
and Agent and (d) a Trademark Security Agreement dated the date hereof, among
Assignment and Agent;

(xvii)
Agent shall have received an executed counterpart to the Collateral Assignment
of Rights under Asset Purchase Documents dated the date hereof, between Cross
Country and Agent and acknowledged by Target Company;

(xviii)
Agent shall have received an executed counterpart to the Collateral Assignment
of Rights under Management Services Agreement dated the date hereof, among
Intelistaf, Cross Country and Agent, pursuant to which Cross Country agrees to
assign all rights to management fees under that certain Management Services
Agreement dated January 1, 2012 (as amended, prior to the date hereof);

(xix)
Agent shall have received a written opinion of Proskauer Rose LLP, as well as
any local or in-house counsel to Borrowers, with respect to the Third Amendment
and all documents executed in connection therewith;

(xx)
Agent shall have received a duly executed and delivered counterpart of an Out of
State Affidavit attesting to Borrowers' execution and delivery of this Agreement
and the other agreements set forth herein, as applicable, outside of the State
of Florida;


15

--------------------------------------------------------------------------------




(xxi)
Agent shall have received evidence that appropriate financing statements have
been duly filed in such office or offices as may be necessary or, in the opinion
of Agent, desirable to perfect Agent’s Liens in and to the Collateral of New
Borrower;

(xxii)
Agent shall have received payment of all fees and expenses that are due and
owing under Section 13 hereof; and

(xxiii)
Agent shall have received such other agreements, documents and instruments as
Agent may reasonably request.

13.    Amendment Fee; Expenses of Agent. In consideration of Agent and Lenders'
willingness to enter into this Amendment and to grant the accommodations set
forth herein, Borrowers jointly and severally agree to pay to Agent and Lenders
the fees set forth in that certain Fee Letter dated June 2, 2014 among
Borrowers, Agent and Lenders on terms and conditions set forth therein; and
Borrowers irrevocably authorize Agent to make a Revolver Loan to Borrowers in
the amount of such fees and to disburse the proceeds of such Revolver Loan
directly to Agent and Lenders in payment of such fees. Additionally, Borrowers
jointly and severally agree to pay, on demand, all costs and expenses incurred
by Agent in connection with the preparation, negotiation and execution of this
Amendment and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the costs and fees of Agent's legal counsel and any taxes or
expenses associated with or incurred in connection with any instrument or
agreement referred to herein or contemplated hereby.
14.    Post-Closing Covenant. Borrowers hereby acknowledge and agree to deliver
or cause to be delivered to Agent (i) within twenty (20) days of this Amendment
(a) evidence that the ownership of the collection accounts of Target Company
with Wells Fargo Bank, National Association, has been changed to an Obligor and
(b) Deposit Account Control Agreements in form and substance satisfactory to
Agent with respect to such Deposit Accounts, (ii) within forty-five (45) days
after the date of this Amendment (or such later date as shall be agreed to in
writing by Agent), evidence that all Account Debtors or other Persons obligated
to pay an Account acquired pursuant to the MSN Acquisition, have received notice
from Borrowers to remit such payments directly to a Deposit Account maintained
with Bank of America and over which Agent has control, (iii) within one
hundred-twenty (120) days after the date of this Amendment (or such later date
as shall be agreed to in writing by Agent), evidence that all operating accounts
of Borrowers at Wells Fargo Bank, National Association ("Wells Fargo") have been
closed, and (iii) within one hundred-twenty (120) days after the date of this
Amendment (or such later date as shall be agreed to in writing by Agent),
evidence that all other Deposit Accounts of Borrowers at Wells Fargo, have been
closed.
15.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
conflict of law principles (but giving effect to federal laws relating to
national banks).
16.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
17.    No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

16

--------------------------------------------------------------------------------




18.    Counterparts; Electronic Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any manually executed signature page to this Amendment delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
19.    Further Assurances. Borrowers agree to take such further actions as Agent
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby.
20.    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
21.    Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges each
Secured Party, and all officers, directors, agents, employees, successors and
assigns of each Secured Party, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against any Secured Party
arising under or in connection with any of the Loan Documents or otherwise. Each
Borrower represents and warrants to Agent and Lenders that such Borrower has not
transferred or assigned to any Person any claim that such Borrower ever had or
claimed to have against any Secured Party.
22.    Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank; signatures begin on following
page.]





17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.
 
EXISTING BORROWERS:


CROSS COUNTRY HEALTHCARE, INC.
("Cross Country")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
CEJKA SEARCH, INC.
("Cejka")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY EDUCATION, LLC
("Education")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY STAFFING, INC.
("Staffing")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
MDA HOLDINGS, INC.
 ("MDA")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
CROSS COUNTRY PUBLISHING, LLC
("Publishing")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President





[Signatures continue on following page.]

Third Amendment to Loan and Security Agreement (Cross Country)

--------------------------------------------------------------------------------




 
ASSIGNMENT AMERICA, LLC
("Assignment")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
TRAVEL STAFF, LLC
("Travel")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
LOCAL STAFF, LLC
("Local")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
MEDICAL DOCTOR ASSOCIATES, LLC
("Doctor")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
("Credent")




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President


 
NEW BORROWER:


OWS, LLC




By: /s/ Stephen W. Rubin
       Stephen W. Rubin, Vice President



[Signatures continue on following page.]

Third Amendment to Loan and Security Agreement (Cross Country)

--------------------------------------------------------------------------------




 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By: /s/ Kenneth Butler
        Kenneth Butler, Senior Vice President




Third Amendment to Loan and Security Agreement (Cross Country)